July 11, 2012 VIA EDGAR Securities and Exchange Commission treet, NE Washington, D.C. 20549-4644 RE: Principal Life Insurance Company Separate Account B Principal Investment Plus Variable Annuity Contract File Numbers 333-116220 and 811-02091 Post-Effective Amendment No. 25 to the Registration Statement on Form N-4 Accession Number: 0001126328-12-000196 Ladies and Gentlemen: On July 9 we filed the above referenced post-effective amendment to the N-4 registration statement on Form Type 485APOS in error. We hereby request that such post-effective amendment to the registration statement be withdrawn at your earliest convenience. We request this withdrawal because a piece of the registration statement was omitted in error. Thank you for your assistance in this matter. Sincerely, /s/ Charles Schneider Charles M.
